       Case 1:20-cr-00046-DLC Document 2 Filed 06/04/20 Page 1 of 6



ZENO B. BAUCUS                                                   FILED
Assistant U.S. Attorney                                            JUN O4 2020
U.S. Attorney's Office
                                                                Cleli<, U.S District Court
2601 Second Avenue North                                           District Of Montana
Suite 3200                                                              Gremt Falls

Billings, MT 59101
Phone: (406) 657-6101
FAX: (406) 657-6989
E-mail: zeno.baucus@usdoj.gov

ATTORNEYS FOR PLAINTIFF
UNITED STATES OF AMERICA

             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                       BILLINGS DIVISION


UNITED STATES OF AMERICA,              CR 20- l.\lo-BLG-   t:x__c__
           Plaintiff,                  INDICTMENT

     vs.                            COERCION AND ENTICEMENT
                                    Title 18 U.S.C. § 2422(b)
                                    (Counts I-IV)
BRANDON FRANK STRICKER,             (Penalty: Mandatory minimum ten
                                    years to lifetime imprisonment,
           Defendant.               $250,000 fine, five years to lifetime
                                    supervised release, $5000 special
                                    assessment)

                                    RECEIPT OF CHILD
                                    PORNOGRAPHY
                                    (Count V)
                                    Title 18 U.S.C. § 2252(a)(2)
                                    (Penalty: Mandatory minimum
                                    five years to 20 years imprisonment,
                                    $250,000 fine, and five years to lifetime
                                    supervised release)




                                   1
         Case 1:20-cr-00046-DLC Document 2 Filed 06/04/20 Page 2 of 6



                                              ATTEMPTED SEX TRAFFICKING
                                              OF A MINOR
                                              (Count VI)
                                              Title 18 U.S.C. § 159l(a), (b), and (c)
                                              (Penalty: Mandatory minimum ten
                                              years to life imprisonment, $250,000
                                              fine, five years to lifetime supervised
                                              release, $5000 special assessment)

                                              ANIMAL CRUSHING
                                              (Count VII)
                                              Title 18 U.S.C. § 48
                                              (Penalty: Seven years imprisonment,
                                              $250,000 fine, and three years
                                              supervised release)

                                              ATTEMPTED WITNESS
                                              TAMPERING
                                              (Count VIII)
                                              Title 18 U.S.C. § 1512(b)(3)
                                              (Penalty: 20 years imprisonment,
                                              $250,000 fine, and three years
                                              supervised release)

THE GRAND JURY CHARGES:

                                      COUNT!

      That beginning in or around June 2018, and continuing until in or around

August 2018, at Billings, in Yellowstone County, in the State and District of

Montana, and elsewhere, the defendant, BRANDON FRANK STRICKER,

knowingly and unlawfully used a means of interstate commerce, including, but not

limited to, the Internet, Facebook, and a cellular telephone, to persuade, induce,

entice, and coerce an individual who he believed had not attained the age of 18

years, Jane Doe 1, to engage in sexual activity for which any person could be



                                          2
          Case 1:20-cr-00046-DLC Document 2 Filed 06/04/20 Page 3 of 6



charged with a criminal offense, specifically Sexual Intercourse without Consent,

in violation of Mont. Code Ann.§ 45-5-503, and Sexual Exploitation of Children,

in violation of 18 U.S.C. § 2251(a), all in violation of 18 U.S.C. § 2422(b ).

                                      COUNT II

       That beginning in or before August 2018, and continuing until in or around

April 2020, at Billings, in Yellowstone County, in the State and District of

Montana, and elsewhere, the defendant, BRANDON FRANK STRICKER,

knowingly and unlawfully used a means of interstate commerce, including, but not

limited to, the Internet, Facebook, and a cellular telephone, to persuade, induce,

entice, and coerce an individual who he believed had not attained the age of 18

years, Jane Doe 2, to engage in sexual activity for which any person could be

charged with a criminal offense, specifically Sexual Intercourse without Consent,

in violation of Mont. Code Ann. § 45-5-503, and Sexual Exploitation of Children,

in violation of 18 U.S.C. § 2251(a), all in violation of 18 U.S.C. § 2422(b ).

                                     COUNT III

      That beginning in or before October 2018, and continuing until in or around

April 2020, at Billings, in Yellowstone County, in the State and District of

Montana, and elsewhere, the defendant, BRANDON FRANK STRICKER,

knowingly and unlawfully used a means of interstate commerce, including, but not

limited to, the Internet, Facebook, and a cellular telephone, to persuade, induce,


                                          3
         Case 1:20-cr-00046-DLC Document 2 Filed 06/04/20 Page 4 of 6



entice, and coerce an individual who he believed had not attained the age of 18

years, Jane Doe 3, to engage in sexual activity for which any person could be

charged with a criminal offense, specifically Sexual Intercourse without Consent,

in violation of Mont. Code Ann.§ 45-5-503, and Sexual Exploitation of Children,

in violation of 18 U.S.C. § 225 l(a), all in violation of 18 U.S.C. § 2422(b ).

                                      COUNT IV

       That beginning in or around July 2019 and continuing until in or around

March 2020, at Billings, in Yellowstone County, in the State and District of

Montana, and elsewhere, the defendant, BRANDON FRANK STRICKER,

knowingly and unlawfully used a means of interstate commerce, including, but not

limited to, the Internet, Facebook, and a cellular telephone, to persuade, induce,

entice, and coerce an individual who he believed had not attained the age of 18

years, Jane Doe 4, to engage in sexual activity for which any person could be

charged with a criminal offense, specifically Sexual Intercourse without Consent,

in violation of Mont. Code Ann. § 45-5-503, and Sexual Exploitation of Children,

in violation of 18 U.S.C. § 225 l(a), all in violation of 18 U.S.C. § 2422(b ).

                                      COUNTY

      That on or about August 11, 2018, at Billings, in the State and District of

Montana, and elsewhere, the defendant, BRANDON FRANK STRICKER,

knowingly received any visual depiction, that is video files, that had been shipped


                                           4
         Case 1:20-cr-00046-DLC Document 2 Filed 06/04/20 Page 5 of 6



in and affecting interstate and foreign commerce, by any means including by

computer, and the production of such visual depiction involved the use of a minor

engaging in sexually explicit conduct and the visual depiction is of such conduct,

in violation of 18 U.S.C. §§ 2252(a)(2) and (b)(l).

                                    COUNT VI

      That in or around October 2018 until in or around December 2018, at

 Billings, within Yellowstone County, in the State and District of Montana, and

 elsewhere, the defendant, BRANDON FRANK STRICKER, in and affecting

 interstate and foreign commerce, knowingly recruited, enticed, harbored,

 transported, provided, obtained, and maintained by any means an individual, Jane

 Doe 5, knowing and in reckless disregard of the fact that Jane Doe 5 was under

the age of 18 years old and having had a reasonable opportunity to observe Jane

Doe 5, attempted for Jane Doe 5 to engage in a commercial sex act, in violation of

 18 U.S.C. §§ 159l(a), (b)(2), and (c), and 1594.

                                   COUNT VII

      That on or about August 23, 2019, at Billings, in the State and District of

Montana, the defendant, BRANDON FRANK STRICKER, did knowingly create

animal crush videos, as defined in Title 18 U.S.C. § 48(±), intending and having

reason to know that the videos would be distributed in, and using a means and




                                         5
                Case 1:20-cr-00046-DLC Document 2 Filed 06/04/20 Page 6 of 6



       facility of, interstate and foreign commerce, in violation of 18 U.S.C.

       § 48(b)(l)(A).

                                             COUNT VIII

             That on or about a period between April 15, 2020, and May 12, 2020, at

       Billings, in the State and District of Montana, the defendant, BRANDON FRANK

       STRICKER, knowingly attempted to corruptly persuade another person, with the

       intent to hinder, delay, and prevent the communication of information relating to

       the commission of a federal offense to a law enforcement officer, and committed a

       substantial step toward corruptly persuading that other person, in violation of 18

       U.S.C. § 1512(b)(3).

             A TRUE BILL.                    Foreperson signature redacted. Original
                                             document filed under seal.




       KURT. G. ALME
       United ~tates ~ t t ~
                /                //
                             /           .
                         /
                                 ., .-
f.o1   ~J~":14---=-'~-=:::---"'~
                                                                        Crim. Summons
       Crimin;l Chlef Assistant U.S. Attorney                                       ·-,,..-
                                                                        Warrant,       V
                                                                        Bail,._____




                                                    6
